UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1387


MILTON ORRETT COLE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2010               Decided:   February 17, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rion Latimore, LATIMORE ESQ., LLC, Cincinnati, Ohio, for
Petitioner. Tony West, Assistant Attorney General, William C.
Peachey, Assistant Director, Carol Federighi, Senior Litigation
Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton Orrett Cole, a native and citizen of Jamaica,

has   petitioned        for   review        of     an    order       of    the       Board    of

Immigration Appeals affirming the Immigration Judge’s order of

removal.        Cole    contends     that        his    conviction        in    Virginia      of

possession      of     marijuana     with    intent          to    distribute        does    not

qualify    as     an    aggravated        felony       and    that    he       is    thus    not

removable       from    the   United       States.            We    have       reviewed      the

administrative record and Cole’s various contentions and uphold

the   Board’s     finding     that    Cole’s       conviction         is    an      aggravated

felony     that      establishes      his        removability.             See       8    U.S.C.

§ 1101(a)(43)(B)         (2006);     21    U.S.C.A.          § 841(a)(1)        (West     Supp.

2009).

            Accordingly,       we    deny        the    petition      for      review.        We

dispense     with      oral   argument           because      the     facts         and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           PETITION DENIED




                                             2